Citation Nr: 1542951	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  07-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for kidney dysfunction.  

2.  Entitlement to service connection for kidney dusfunction.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Shelly L. Sheetz, Attorney at Law


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1973 to November 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 and August 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In September 2010 and May 2012, the Board remanded the case to the RO for further development, namely to obtain updated treatment records, and to verify the Veteran's reported stressor with the National Personnel Records Center (NPRC) and local law enforcement.  The claim has now returned to the Board for further adjudication.  

The issues of entitlement to service connection for kidney dysfunction and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record evidence shows that the April 1998 rating decision, the RO denied entitlement to service connection for kidney dysfunction; the Veteran did not initiate an appeal and that rating decision became final.  

2.  In an August 2002 rating decision, the RO held that new and material evidence had not been submitted to reopen the claim for service connection for kidney dysfunction; the Veteran did not initiate an appeal and that rating decision became final.   

3.  Evidence added to the record since the August 2002 rating decision is not cumulative or redundant to the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for kidney dysfunction, now claimed as renal insufficiency/end stage renal disease as due to exposure to contaminated water at Camp Lejeune. 


CONCLUSIONS OF LAW

1.  The April 1998 rating decision that denied entitlement to service connection for kidney dysfunction is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2015).

2.  The August 2002 rating decision that held that new and material evidence had not been submitted to reopen the claim for service connection for kidney dysfunction is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for kidney dysfunction, now claimed as renal insufficiency/end stage renal disease as due to exposure to contaminated water at Camp Lejeune.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In light of the Board's favorable action on the Veteran's petition to reopen the claim of service connection for kidney dysfunction, now claimed as renal insufficiency/end stage renal disease as due to exposure to contaminated water at Camp Lejeune, the Board finds that no further action is required to comply with the VCAA in regards to matter concerning the petition to reopen.

II.  New and Material Evidence to Reopen Claim

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran is seeking to reopen his claim for service connection for kidney dysfunction, now claimed as renal insufficiency/end stage renal disease as due to exposure to contaminated water at Camp Lejeune.  For the reasons that follow, the Board finds that new and material evidence has been received.

 In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. § 20.1103  (2013).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2013).

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383   (Fed. Cir. 1996), aff'd 8 Vet. App. 1   (1995).

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.159(c)(4)(iii)  does not require new and material evidence as to each previously unproven element of a claim.

The RO denied the Veteran's original claim of service connection for kidney dysfunction in April 1998 rating decision, noting that there is no record of treatment in service for kidney dysfunction.  Thus, a well-grounded claim was not demonstrated that the claimed condition was incurred in or aggravated by military service.  

In an August 2002 rating decision, the RO found that new and material evidence has not been submitted to reopen the claim for kidney dysfunction.  Outpatient treatment records from the Washington DC VAMC and Durham VAMC provided treatment and diagnosis for chronic renal failure, however the medical record does not link the Veteran's current condition to his active duty service.  Thus, the RO found that new and material evidence has not been submitted to reopen the claim for kidney dysfunction.  

Since the last final rating decision, a VA examination was obtained in October 2011.  The VA examiner noted a medical history where the Veteran was stationed at Camp Lejeune from 1973 to 1974 and developed urinary tract infections (UTI's) about twice or three times and went in for medical evaluation.  The examiner noted high levels of protein in his urine-analysis and the Veteran was provided antibiotics.  His last UTI was in 1974, but in 1979, the Veteran developed nephrosclerosis secondary to hypertension.  The examiner found that the Veteran has kidney/renal dysfunction that require the regular use of a dialysis.  He also has transient edema and lethargy due to renal dysfunction.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  By way of rationale, the examiner provided that the Veteran developed hypertension and at the time of diagnosis, was also found to have nephrosclerosis.  His kidney condition was caused by undiagnosed hypertension and not exposure to contaminated water and he was only at Camp Lejeune for less than one year.  Therefore, the claimed condition is less likely than not caused by contaminated water.  

In April 2014, a VA examination provided by a Camp Lejeune Contaminated Water (CLCW) Subject Matter Expert found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  By way of rationale, the examiner provided that the Veteran had a renal disease called sclerosing glomerulonephritis.  This condition is not caused by a single disease but rather has several different causes.  The scarring "may be" a result of an infection or drug toxicity (heroin and pamidronate), or a disease that affects the entire body like diabetes, HIV infection, sickle cell disease or lupus disease.  "Sometimes," there is also no apparent disease or cause and "may be" a genetic component in some people.  Thus, the examine concluded that the Veteran's resulting transplantation was not due to exposure to contaminated water at Camp Lejeune but rather due to an insult of the kidney (more likely than not due to heroine abuse) resulting in glomerulonephritis and subsequent renal disease (ESRD).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  However, once an examination is provided, the VA has a duty to obtain an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).  

After a review of the evidence added to the file since the April 1998 and August 2002 rating decisions, the Board finds that it does raise a reasonable possibility of substantiating the claim.  The Veteran contends that exposure to CWCL has caused his kidney disease.  Meanwhile the VA examinations of record are inadequate because they failed to address the Veteran's contention.  Most recently, the April 2014 VA examiner provided internally inconsistent opinions that the Veteran's renal condition "may be the result of" by heroin, but later stated that it was "most likely" due to heroin.  The VA examiner also provided other disease that may be the result of the disease such as diabetes, HIV, sickle cell or lupus, or genetic component without addressing whether the Veteran actually has these risk factors.  Meanwhile, the examiner provided no discussion of the Veteran's contention that his kidney disease was caused by exposure to CWCL.  Thus, where the evidence of record does not adequately reflect the current state of the Veteran's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589, 595   (1991); 38 C.F.R. § 3.327(a)  (2013).  Thus, the Board concludes that the additional evidence is new and material and the claim to reopen a claim for service connection for kidney disease is granted.  


ORDER

New and material evidence has been received; the claim for service connection for kidney dysfunction, now claimed as renal insufficiency/end stage renal disease as due to exposure to contaminated water at Camp Lejeune, is reopened.


REMAND

The Board finds that the October 2011 and April 2014 VA examinations are insufficient to determine the claim of service connection for renal insufficiency/end stage renal disease due to exposure to contaminated water at Camp Lejeune.  In sum, October 2011 VA examiner failed to provide a rationale for the opinion provided and the April 2014 VA the examiner provided no discussion on the Veteran's contention that his kidney disease is a result of contaminated water at Camp Lejeune.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In addition, this opinion was also internally inconsistent where the rationale provided that heroin use "may be the result" of the kidney disease and the conclusion stated that heroine was "more likely" the result of  his kidney disease.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  Thus, the Board finds that the VA examinations of record are insufficient to substantiate the claim for service connection.  Accordingly, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his kidney disease.

With regards to the claim of entitlement to service connection for PTSD, although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the issue so that the Veteran is afforded every possible consideration.  

The Court has held that compliance with a remand is not discretionary, and that if there is a failure to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

At the outset, the Board notes that the RO attempted to obtain outstanding records or incident reports to verify the Veteran's claimed stressor of witnessing a murder at the Long Beach Naval Station in the spring of 1974 from the Naval History and Heritage Command.  In a March 2015 correspondence, the naval archivist responded that they have no records of such incident, but indicated that an incident report may still be held at the U.S. Naval Judge Advocate General, and provided a contact address for this command.  

A review of the record failed to show that the RO attempted to contact this command to request for records that could verify the Veteran's reported stressor.  The Board further notes that the Veteran has submitted authorization forms for the RO to obtain records from the Naval Criminal Investigation Services (NCIS), Long Beach Police Department, and Long Beach Naval Base, however no attempts have to obtain records from these facilities have been made.  According, a remand is required to attempt to obtain these records.  Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, the Veteran has also provided a Social Security Administration (SSA) affidavit from his private physician, Dr. B.S.O., in support of his claim for benefits due to kidney failure.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  As such, upon remand, the RO should attempt to obtain any SSA records that may be outstanding. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify 
any pertinent treatment records, both VA and private, for his claim of kidney disease and PTSD.  The AOJ should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in order to verify his claimed PTSD stressor.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of his response, the RO must attempt to obtain all available military police reports, witness statements, line of duty investigation reports related to the claimed murder of the soldier at the Long Beach Naval Base in April 1974 from the 1) U.S. Naval Judge Advocate General at the address provided in the March 2015 correspondence from the Naval History and Heritage Command; 2) Long Beach Police Department; 3) Naval Criminal Investigation Services (NCIS) in Long Beach, California; 4) Long Beach Naval Base; and 5) National Personnel Records Center (NPRC) and/or any other appropriate sources that may be revealed as a result of the RO's search.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  If any records cannot be obtained, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.      § 3.159(e).

5.  The Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed renal insufficiency/end stage renal disease as due to exposure to contaminated water at Camp Lejeune.  The claims file (including any relevant records in Virtual VA and VBMS), to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The examiner should have available the dates, location, and duration of the Veteran's stationing at Camp Lejeune, his medical, occupational and environmental exposure history, and all other pertinent facts.  The examination report should also include discussion of the Veteran's documented medical history and assertions. Any diagnostic studies indicated should be completed, and should be described in detail.  The examiner should specifically indicate (with explanation) whether a diagnosis of focal sclerosing glomerulonephritis or another such diagnosis is appropriate.  If not, please reconcile that conclusion with such diagnosis previously made on VA examination .

      The examiner is asked to address the following question:

With respect to each diagnosed kidney disability, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that such disability (i) had its onset in, or is otherwise etiologically related to active duty service, to include exposure to contaminated water at Camp Lejeune or (ii) whether an alternative etiology is more likely.    

The examiner must consider and address the in-service treatment for urinary tract infections and medical history of elevated protein in urine and diagnosis of nephrosclerosis in 1979.  All opinions should include a rationale.  If the requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion would be speculative, including whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

In the event that the Veteran does not report for a scheduled examination, there must be documentation in the record that the notice of the examination was sent to his last known address (and whether any notice sent was returned as undeliverable).

6.  The AOJ/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).



 
7.  The AOJ/AMC should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


